Citation Nr: 1439748	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-42 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a Decision Review Officer hearing in September 2009, and a Board videoconference hearing in February 2011; the hearing transcripts are of record.  The Board reopened the Veteran's claim of service connection for a back disability in March 2011, and remanded the reopened claim for further development at that time and again in February 2012.  The case is now ready to be decided.  


FINDINGS OF FACT

The Veteran is presumed to have been sound upon entry into active service, the presumption is not rebutted, and the current back disability is the result of service. 


CONCLUSION OF LAW

The criteria to establish service connection for the Veteran's current back disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1112(a), 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307(a)(3), 3.309(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he had a back disability due to a 1964 motor vehicle accident when he entered active duty service in March 1965, and that this condition was aggravated by activities in service to result in his current back disability.  

As noted in the prior remands, there is a presumption of sound condition upon entrance into active duty unless a defect is "noted" on the entrance examination, which cannot merely be a report of prior injury or symptoms; or if there is clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

Here, although the Veteran reported the prior back injury at his March 1965 service entrance examination, no clinical abnormality was diagnosed or noted at that time.  As such, the presumption of soundness applies for a back disorder.  Id.  

The lay and medical evidence, including a March 1965 private treatment record, clearly and unmistakably shows a back disorder at the time of service entry due to the prior motor vehicle accident.  Nevertheless, there is also competent and credible lay evidence of observable back problems due to activities during service, provided by the Veteran and several fellow service members, friends prior to and after service, and co-workers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (concerning lay witness competency).  The sole fact that the Veteran did not seek treatment for such symptoms, or that there was no documented injury during service, does not necessarily mean that the symptoms were not present.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that lay evidence may not be rejected solely due to the absence of contemporaneous medical evidence).  The June 2011 VA examiner also stated that "common sense" would indicate that the Veteran's preexisting back disorder was aggravated by service, and that the current disability was due in part to the pre-service motor vehicle accident and part to the aging process.  As such, there is not clear and unmistakable evidence against service aggravation, and the presumption of soundness is not rebutted.  Accordingly, the theory of aggravation is not for consideration, and the Veteran's claim must be considered one for service incurrence.  38 C.F.R. § 3.304(b).  

Although there is some contradictory evidence, such as the Veteran's denial of recurrent back problems in his March 1967 service discharge examination, the lay and medical evidence generally shows that he has had symptoms of a back disorder continuously since service.  See, e.g., May 1987 private treatment summary (noting a 1982 session with reports of muscle spasm in the low back continuously since the pre-service motor vehicle accident); see also multiple statements from Veteran and other lay witnesses (describing back complaints during and since service).  

The Veteran's current diagnoses include degenerative joint disease (or arthritis).  There was no arthritis diagnosed within one year after his discharge from service in 1967, so as to warrant presumption service connection as a chronic disease, as the May 1987 private treatment summary indicated that x-rays of the low back in 1973 were normal.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Nevertheless, both VA examiners and a February 2009 evaluation by a private provider related the Veteran's currently diagnosed low back disability to his reported symptoms that have been present at least since service.  Although the August 2013 VA examiner gave a negative opinion regarding direct service incurrence, this was based solely on the lack of documented injury or treatment in service, after noting that the Veteran likely had symptoms in service for which he did not seek treatment.  Accordingly, when resolving doubt in the Veteran's favor, the evidence shows that his current back disability is related to symptoms since service, and service connection is warranted.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for the current back disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


